Title: To Alexander Hamilton from William Short, 11 May 1793
From: Short, William
To: Hamilton, Alexander



Private
(Duplicate)
Aranjuez [Spain] May 11th. 1793
Sir
Your private letter of the 5th. of febry. forwarded to me by Mr. Pinckney was recieved yesterday. I hasten to reply to it because you observe therein that an investigation intended to prejudice you was begun with respect to the circumstances attending the last payment on account of the French debt, which in its progress might draw my conduct into question. Although as you observe very justly for the reasons you mention in your letter that I should have no anxiety for the result; & although the only step I took in the whole business, namely the asking of a receipt of a particular kind of the French agents, for greater security, under the circumstances of France, which as soon as known to the President & yourself, had induced you to direct a suspension of the payments, yet at the distance I am from the scene of investigation, I cannot help hoping you will be so good as to take the trouble to expose fully the whole of my conduct as contained in my tedious & prolix correspondence with you, if any part of it should be considered as questionable by any body. It seems to me that nothing more can be necessary to shew that whatever I did under the circumstances I was placed, would be absolutely out of the reach of the most captious, & the more so as except in the instance abovementioned I cannot be said to have had any alternative for the exercise of my will—& of course did only what was unavoidable.

In this instance also I exercised my judgment only to a certain degree in consequence of the then state of the French government—before you knew what part I had taken & as soon as that state of the French government was known to you, you directed me & afterwards repeated by the President’s approbation, to go still further than I had of myself undertaken to go, & consequently what I had done met your approbation & it still seems to me impossible that any government under those circumstances could have given different orders from those which you communicated to me—but even if that were possible, certainly no subordinate agent of a government, however enterprizing he might be, or however confident of the infallibility of his own opinions, could with propriety act otherwise or go further than I did. It suffices only to recall those circumstances to shew this beyond the question of any body.
You are acquainted fully with the causes of the delay in the payments to France until Mr. Morris made an arrangement with the commissioners of the national treasury. When I recd. his letter informing me of this arrangement made a few days before the King’s suspension, I recieved also an account of that suspension & the government being no longer in the hands of those to whom I was directed by my powers from the President to make the payment. I received at the same time your letter of June the 14th. informing me that it was the President’s intention that whatever related to the re-imbursement to France should still remain under my direction. This was certainly flattering, but nothing could be more unexpected after my having been removed from Paris & Mr. Morris being sent there, & the President’s original instructions being to you that you should employ me to make loans & for the arrangements with respect to the French debt should employ the Minister of the U.S. for the time being at Paris. As soon as I knew that the President had nominated another minister for Paris, delicacy & propriety certainly forbad my taking any further steps in such arrangement, as I have repeated to you in my letters even to satiety & the more so when I considered the circumstances of Mr. Morris’s nomination which could not but leave an impression, that it must have been in some degree with a view to the financial arrangements of the U.S. with France, as his abilities, far surpassing mine in all subjects, have still a greater superiority in this than any other.
You know also that it was necessary to settle with France the depreciation on former payments before proceeding to make any other. Consequently when I left Paris for the Hague, I became nothing more with respect to the payments to France than Mr. Morris’s agent to recieve & transmit his orders to our commissioners at Amsterdam. This was perfectly understood between us to be the case as I have often mentioned to you. My anxiety on account of the increasing sums in the hands of our commissioners at a dead interest, has also been often mentioned to you.
Thus situated I recieved at length Mr. Morris’s letter desiring me to direct the commissioners to make a payment to the French bankers at Amsterdam of 1.625.000 florins. This letter was previous to the King’s suspension. I recd. at the same time an account of the King’s suspension. It was known also at the Hague that the Duke of Brunswick was marching towards Paris, & in the eyes of every observer there seemed no doubt of his arriving there—& of course of the members of the then government being obliged to leave that place. Supposing then I had had a right to make payments to those who had overturned the government to which alone I had been authorized to make payments (which however cannot be supposed without the absurdity of establishing that I as a subordinate agent had a right to cancel the powers given me by the President & to substitute new ones of my own) still prudence would have dictated the taking precautions under these circumstances, & the being sure at least that those for whom it was intended should recieve it. Several circumstances contributed to render my situation peculiarly embarassing. I had hitherto supposed myself the passive agent of M. Morris in these payments, & his letter written before the suspension giving these orders, not being contradicted by one he wrote two or three days after, might therefore rigorously have sufficed for my ordering the payment—but I had now recieved your letter of June 14th. which shewed that it would be expected that I should not be totally passive.
I weighed the whole with the anxiety you may suppose & the deepest attention I was capable of. It seemed to me the principal desideratum, was the arranging this payment in such a manner as that the U.S. might be exempted from paying a further interest thereon, & yet so as no future government in France could question the legality of the payment & of course despute it, if not applied in the manner they might wish. This seemed to me to be attained by the reciept which I desired our commissioners to ask of the French agents, as formerly mentioned to you—namely that the payment was on account of the debt due by the U.S. to France, & to be held at the disposition of His Most Christian Majesty (which I put by inattention instead of the King of the French & was of no consequence). Under this rect. all questions were removed from the U.S. & placed between the Agents of France at Amsterdam & the French government—& let what government be established that might be, Republican, Aristocratical, or Monarchical, still the payment would have been valid & indisputable as to the U.S. whatever the French agents might have done with the money paid them. From their desire to recieve these payments & from being Merchts. of Amsterdam, I thought they would give this reciept. They chose however to take time to consider of it; this occasioned delay—& at length the payment was made for the reasons & in the manner you have been so often informed of on the 4th of Sept:—The whole delay therefore of this payment which can in any way be attributed to me is from Aug. 17th. to Sep. 4th. & of this you see a part was occasioned by the French agents themselves. I am willing thereon to refer it to the most censorious & captious, & think I may defy even a disposition to blame what was done. I trust you will have been so kind as to have taken the trouble to have placed this subject in its full & clear light, & I rely with as much certainty on exemption from blame by my fellow citizens in this instance, as the approbation of the President & your own which you have been so good as to express, & which I place in the highest degree of estimation, as being the most consoling circumstance I have experienced for all the anxiety I have undergone since being employed in these delicate concerns of the U.S.

I will not add to the length of this letter by recapitulating the causes of the delay in the French payments, which took place after monies became disposible in the hands of the bankers from about the first of March 1792 until Mr. Morris’s arrangement with the commissaries of the treasury. My letters written to
agents could had an example, were conducted to the satisfaction of government, it would entitle me to the permanent mission at Paris where as yet I was only employed by interim. I was encouraged in this hope from reflecting that that mission would probably present nothing more delicate or confidential than those money concerns of the U.S.—from supposing that none of the characters who had been formerly abroad would accept this mission—from having been so long employed myself at Paris—& from the observation of the weight which that circumstance has with all the governments of Europe in their foreign appointments, except where counteracted by the longer experience of others in the same line, or by the privileges which high birth sometimes give to those without experience, in those countries where different orders of citizens exist. I mention these considerations by no means with a view to complain of what has taken place, but merely that you may not accuse me of too much vanity in the idea, I had taken up. I respect too much the President’s unquestionable right to place his confidence on those whom he may judge most worthy of it, & most capable of serving the U.S.—to have any pretensions to complaint—& never doubted after learning that this confidence was placed on another, that he had very sufficient reasons for overweighing the considerations abovementioned. Until I had learned this however, by a letter from Mr. Morris himself, it was natural for me to give more & more weight to them in my own mind, from the flattering manner in which you had been pleased to express to me the Presidents & your approbation of my manner of conducting the business at Amsterdam, & from the increasing length of time I had been continued to be employed at Paris. However willing or desirous I might be to be employed in that mission, I was never reconciled to be employed alone in the money concerns at Amsterdam, & the arrangements which might be made with respect to the debt to France. I was conscious of my own ignorance on such subjects, & was persuaded that many advantageous arrangements would present themselves, which few individuals would have sufficient confidence in their own skill, or sufficient boldness to make the most of for the U.S.—whilst acting alone & unaided. At least I felt this with respect to myself & had the honor of mentioning it to you uniformly—& I assure you with the same unreserve with which I have written the rest of this letter, that the most agreeable reflexion which presented itself in being removed from Paris was that I was relieved from any further active agency in this business. I need not mention that I could discover nothing particularly agreeable in the appointment as Resident at the Hague (except its being a mark of the President’s confidence which no person can rate higher than I do in every instance) as it was being sent with the same grade to an inferior court—& also as this character from the modern usage of nations is no longer in fact, what it appears to be in diplomatick authors, & has now gone into disuse except at places of the lowest importance, such as the little principalities of Germany—& also as the grade of chargés des affaires, ministers resident, or any others of this class, when accidentally employed, are exposed to many disagreeable circumstances at the Hague, & in some other places, from which they are exempted totally at Paris, from local considerations; which probably escape the attention (of those whose more extensive observations induce them only to generalize their ideas) merely from their being local.
The principal not to say the only inducement wch. I could have to accept the mission at the Hague instead of returning to America, was that at the same time that I was informed of my being named for it, & recieved my orders to repair there, I was informed also that the President had done me the honor to nominate me for a special commission at Madrid. Although I did not know precisely the nature of the business I was informed by the Secy. of State that it was urgent & that I should recieve my instructions at the Hague. From the delay which this annunciation of my appointment to the Hague had experienced in the way, I had reason to believe that I should find my instructions wd. arrive at the Hague, as soon as I shd. In this instance I had no alternative left either but to accept the mission or expose government to a delay which the business, as far as I could then judge, seemed not to admit of. I accordingly repaired immediately to the Hague. I remained there several months in the daily expectation of recieving those instructions, & in the expectation of setting out for Madrid. As it turned out, my having declined this business from the beginning could have occasioned no delay—but this I could not know until it was too late—& as soon as I recd. the second of these instructions I set off for this country—the hope of serving my own & returning to it with that advantage my leading motive. In this I have found myself also mistaken from a combination of circumstances which afterwards took place, & also from a circumstance which I learned immediately on my arrival here, & which had it been made known to me at the Hague as it might have been, would have shewn me that there was little foundation for the hope which I had entertained—& induced my suggesting the propriety of waiting for this business being negotiated at Philadelphia by the minister that C. de Florida Blanca had engaged to send there for that purpose—& which would have been better for all parties—at least for us—& particularly for me as it would have saved me the mortification of being sent so far & at a considerable expence to the U.S. without any prospect of rendering them the service I wished to do—& without any means for the present of relieving myself from it without risking to do an impropriety & injury, as has been in our joint letters fully explained to the Sec. of State. I beg a thousand pardons for this tedious letter—& trust that my great distance from America, under the information you gave me in your letter will be its apology. I have the honor to be with the most perfect respect, Sir, your most obedt. & humble servt.
W: Short
The Honble. Alexr. Hamilton Esqr. &c &c.
